OMB APPROVAL OMB Number: 3235-0060 Expires: April 30, 2009 Estimated average burden hours per response 5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 8, 2007 SYNTEC BIOFUEL INC. (Exact name of registrant as specified in its charter) Washington 333-47514 91-2031335 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Suite 206, 388 Drake Street Vancouver, British Columbia, Canada V6B 6A8 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (604) 681-1064 (Former name or former address if changed since last report) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. No events to report. Item 1.02 Termination of a Material Definitive Agreement. No events to report. Item 1.03 Bankruptcy or Receivership. No events to report. SECTION 2 FINANCIAL INFORMATION Item 2.01 Completion of Acquisition or Disposition of Assets. No events to report. Item 2.02 Results of Operations and Financial Condition. No events to report. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. No events to report. Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. No events to report. Item 2.05 Costs Associated with Exit or Disposal Activities. No events to report. Item 2.06 Material Impairments. No events to report. SECTION 3 SECURITIES AND TRADING MARKETS Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. No events to report. Item 3.02 Unregistered Sales of Equity Securities. No events to report. Item 3.03 Material Modification to Rights of Security Holders. No events to report. SECTION 4 MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01 Changes in Registrant’s Certifying Accountant. No events to report. Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. No events to report. SECTION 5 CORPORATE GOVERNANCE AND MANAGEMENT Item 5.01 Changes in Control of Registrant. No events to report. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 8, 2007, the Board of Directors has elected Ms. Janet Cheng as a Director of Syntec Biofuel Inc.Ms. Cheng has agreed, by written consent, to act as a director of the Corporation in addition to her duties as CFO. On September 28, 2007, Ms. Janet Cheng was appointed as Chief Financial Officer by the Board of Directors.As CFO, Ms. Cheng oversees the financial department of Syntec Biofuel Inc. and its subsidiaries including, but not limited to, budgeting, tax planning, compliance with SEC financial reporting requirements and analyzing cash flow, cost controls and expenses.Ms. Cheng receives financial remuneration for this position of $48,000 per annum. Ms. Cheng is a Certified Public Accountant with a diverse knowledge of corporate finance.During the past five years she has assisted both private companies and public companies by managing their financial risk and assuring compliance with financial reporting requirements. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. No events to report. Item 5.04 Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans. No events to report. Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. No events to report. Item 5.06 Change in Shell Company Status. No events to report. SECTION 6 ASSET-BACKED SECURITIES Item 6.01 ABS Informational and Computational Material. No events to report. Item 6.02 Change of Servicer or Trustee. No events to report. Item 6.03 Change in Credit Enhancement or Other External Support. No events to report. Item 6.04 Failure to Make a Required Distribution. No events to report. Item 6.05 Securities Act Updating Disclosure. No events to report. SECTION 7 REGULATION FD Item 7.01 Regulation FD Disclosure. No events to report. SECTION 8 OTHER EVENTS Item 8.01 Other Events. No events to report. SECTION 9 FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. No events or exhibits to report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYNTEC BIOFUEL INC. /s/ Michael Jackson Michael Jackson, President November 8, 2007 Date
